2016 UT App 236



               THE UTAH COURT OF APPEALS

                      SHAYNE E. TODD,
                          Appellant,
                             v.
                BOARD OF PARDONS AND PAROLE,
                          Appellee.

                      Per Curiam Decision
                        No. 20160013-CA
                     Filed December 8, 2016

           Third District Court, Salt Lake Department
                    The Honorable Su Chon
                          No. 150901233

                 Shayne E. Todd, Appellant Pro Se
        Sean D. Reyes, Stanford E. Purser, and Amanda N.
                Montague, Attorneys for Appellee

Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN, and
                     JILL M. POHLMAN.

PER CURIAM:

¶1     Shayne E. Todd appeals the district court’s order granting
the Board of Pardons and Parole’s motion for summary
judgment resulting in the dismissal of his petition for
extraordinary relief. We affirm.

¶2     When reviewing an appeal from an order dismissing a
petition for extraordinary relief, we accord no deference to the
lower court’s conclusions of law but review them for correctness.
See Monson v. Carver, 928 P.2d 1017, 1022–23 (Utah 1996).
However, generally decisions of the Board of Pardons and
Parole regarding paroles “are final and are not subject to judicial
review.” Utah Code Ann. § 77–27–5(3) (LexisNexis 2012).
Judicial review is limited only to “the fairness of the process by
which the Board undertakes its sentencing function,” and does
                Todd v. Board of Pardons and Parole


not include review of the result. Lancaster v. Board of Pardons, 869
P.2d 945, 947 (Utah 1994).

¶3     Todd makes several arguments on appeal concerning the
Board’s decision several years ago to not hold a parole hearing
until 2029. He previously made some of these arguments when
he filed a motion in his criminal case to correct an illegal
sentence. See State v. Todd, 2013 UT App 231, 312 P.3d 936. Todd
repackaged those arguments, with some minor differences, in
his petition for extraordinary relief, but the crux of his
arguments remain the same.

¶4      First, Todd argues that Utah’s indeterminate sentencing
scheme is unconstitutional for several reasons. However, this
sentencing structure has repeatedly been upheld by the courts as
constitutional. See State v. Telford, 2002 UT 51, ¶ 3, 48 P.3d 228
(per curiam) (stating that there was “no basis for [the court] to
depart from established precedent” and that indeterminate
sentencing was indeed constitutional); Padilla v. Board of Pardons,
947 P.2d 664, 669 (Utah 1997) (rejecting arguments that
sentencing scheme violates due process or separation of powers
clause); Monson v. Carver, 928 P.2d 1017, 1023 (Utah 1996)
(rejecting claim that Utah’s sentencing scheme violated the
Constitution because it was mentally cruel to prisoners).
Accordingly, we reject Todd’s arguments that the indeterminate
sentencing scheme is unconstitutional.

¶5     Todd next asserts that the Sentencing Guidelines created a
liberty interest, of which he was deprived by the Board’s
decision to not schedule his next parole hearing until 2029. It is
well established that the guidelines do not have the effect of law
and are not binding on the Board, as such, they create no liberty
interest or expectation of release. See Monson, 928 P.2d at 1023.
The guidelines are merely estimates that reflect what may be a
typical term. The Board retains full discretion to determine
incarceration terms on an individual basis considering the
unique facts of each case. Labrum v. Board of Pardons, 870 P.2d
902, 909 (Utah 1993). Thus, the district court correctly concluded



20160013-CA                     2                2016 UT App 236
                Todd v. Board of Pardons and Parole


that Todd was not entitled to relief on his arguments concerning
whether the sentencing guidelines created a protected liberty
interest.

¶6     Third, Todd claims that the rationale sheet the Board used
to memorialize its decision concerning when to schedule Todd’s
parole review date was insufficient. Specifically, he seems to
argue that the preprinted rationale sheets, on which the Board
checks off the “mitigating” and “aggravating” factors it deems
relevant in making the parole determination, did not provide a
detailed enough explanation of the Board's actions to satisfy due
process. However, the Utah Supreme Court has previously
determined that the rationale sheets used by the Board to explain
its decisions are adequate and satisfy due process. See Monson,
928 P.2d at 1031 (“While perhaps not a perfect explanation of the
Board’s rationale, this document [i.e., a rationale sheet]
nonetheless satisfies the Board’s own requirement that it provide
a written explanation of the reasons for its decision.”). Thus,
Todd is not entitled to relief on this claim.

¶7      Finally, Todd complains about the Board’s internal
operating procedures and how they may affect his due process
rights. However, it does not appear that Todd raised these issues
either in his original petition for extraordinary relief or in his
amended petition. Accordingly, the issue is not properly
preserved for appeal. See Holman v. Callister, Duncan & Nebeker,
905 P.2d 895, 899 (Utah Ct. App. 1995) (stating that a litigant’s
failure to raise an issue with the district court fails to preserve
the claim for appeal).

¶8    Affirmed. 1



1. To the extent that Todd’s brief could be construed to set forth
any further arguments not specifically addressed above, Todd
has failed to demonstrate such arguments entitle him to the relief
requested.




20160013-CA                     3               2016 UT App 236